DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 06/06/2022 (“Amendment”). Claims 8-23 are currently under consideration. The Office acknowledges the amendments to claims 8 and 16.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system” in claims 11 and 19 and “mobile computing system” in claims 12 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 16, they each recite transmitting the plurality of digital tags responsive to the generated alert. However, the specification only contemplates transmitting the tags response to e.g. a button press, not a generated alert. ¶¶s 0013, 0040, and 0043 of the specification as filed describe the alert generation and the button press as separate events, of which one may occur but not the other (e.g. listening on demand, even if there is no alert). 
Regarding claim 16, there is no description to support a processor configured to provide a button. The button is located separately as shown in Fig. 1 (controls 158).
Claims 9-15 and 17-23 are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear how the processor is configured to provide a button, especially since the specification contemplates a physical button and not an element of a digital user interface. For purposes of examination, it will be interpreted that the processor is configured to enable playback as claimed.
Claims 17-23 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 11, 12, 14-17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,168,568 (“Gavriely”) in view of US Patent Application Publication 2007/0165892 (“Aarts”) and US Patent 7,190,945 (“Crisafulli”).
Regarding claim 8, Gavriely teaches [a] method of transmitting physiological sounds responsive to a signal detected by a physiological sensor attached to a patient (Fig. 1, breath sound sensors 4 and 6 transmitting information to remote receiver 16 - see col. 11, lines 25-33), the method comprising: processing a signal from the physiological sensor attached to a body of the patient (Fig. 1, sensors 4 and 6 attached to the body as shown. The sensor data is processed at elements 18 and 20); comparing features in the processed signal with sound signatures corresponding to physiological sounds that are stored in a first data repository (col. 16, lines 1-7 describe classifying adventitious sounds - also see e.g. Fig. 15 and col. 32, lines 42-44, describing comparing frequency ranges with signature frequency ranges. The repository is data storage device 22); generating an alert based on the comparison of the processed signal with the sound signatures (col. 4, lines 57-60, providing alert indications whenever adventitious breath sounds are present); … .
Gavriely does not appear to explicitly teach generating a plurality of digital tags from the processed signal; and transmitting the plurality of digital tags responsive to the generated alert over a network in lieu of the processed signal, thereby reducing bandwidth required for network transmission.
Aarts teaches generating a plurality of digital tags (¶ 0018 describes transmitting only an envelope signal, which is a representation of the actual signal (Abstract - the audio signal V.sub.in)) and sending just the tags over a network, to reduce bandwidth (¶¶s 0068, 0069, allowing use of an inexpensive narrowband transmission link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate digital tags representing the envelope of the signal of Gavriely, and to transmit just the digital tags over the network, as in Aarts, for the purpose of reducing bandwidth requirements and therefore cost (Aarts: ¶ 0068). Generating the digital tags after the comparison in Gavriely detects e.g. rhonchi would have been obvious for the purpose of being able to remotely monitor adventitious sounds via the same efficient communication means.
Gavriely-Aarts does not appear to explicitly teach the transmission occurring responsive to the generated alert; and providing a button that can initiate an audio playback corresponding to the plurality of the digital tags from a speaker.
Crisafulli teaches sending sound data in response to a generated alert (col. 2, lines 35-41 - activation of a suitable alarm device causes a particular user (associated with the predetermined alarm notification telephone number) to be contacted), as well as providing a button (col. 5, lines 12-18, remote call-in and password entry) for the particular user to initiate audio playback of the premises being monitored (col. 5, lines 12-18, the remote call-in allowing activation of a microphone to listen to sounds in the surrounding premises).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the envelope data of the subject being monitored in the combination in response to a generated alert and based on the pressing of a button, as in Crisafulli, for the purpose of allowing a user to directly monitor a patient even when the user is at a remote location (Crisafulli: col. 5, lines 12-18, directly monitoring the situation based on a call-in; col. 5, lines 19-26 and 30-34, in response to an alert).
Regarding claim 16, Gavriely teaches [a] system of transmitting physiological sounds responsive to a signal detected by a physiological sensor attached to a patient (Fig. 1, breath sound sensors 4 and 6 transmitting information to remote receiver 16 - see col. 11, lines 25-33), the system comprising one or more hardware processors (Fig. 1, CPU 20) configured to: process a signal from the physiological sensor attached to a body of the patient (Fig. 1, sensors 4 and 6 attached to the body as shown. The sensor data is processed at elements 18 and 20); compare features in the processed signal with sound signatures corresponding to physiological sounds that are stored in a first data repository (col. 16, lines 1-7 describe classifying adventitious sounds - also see e.g. Fig. 15 and col. 32, lines 42-44, describing comparing frequency ranges with signature frequency ranges. The repository is data storage device 22); generate an alert based on the comparison of the processed signal with the sound signatures (col. 4, lines 57-60, providing alert indications whenever adventitious breath sounds are present); … .
Gavriely does not appear to explicitly teach generating a plurality of digital tags from the processed signal; and transmitting the plurality of digital tags responsive to the generated alert over a network in lieu of the processed signal, thereby reducing bandwidth required for network transmission.
Aarts teaches generating a plurality of digital tags (¶ 0018 describes transmitting only an envelope signal, which is a representation of the actual signal (Abstract - the audio signal V.sub.in)) and sending just the tags over a network, to reduce bandwidth (¶¶s 0068, 0069, allowing use of an inexpensive narrowband transmission link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate digital tags representing the envelope of the signal of Gavriely, and to transmit just the digital tags over the network, as in Aarts, for the purpose of reducing bandwidth requirements and therefore cost (Aarts: ¶ 0068). Generating the digital tags after the comparison in Gavriely detects e.g. rhonchi would have been obvious for the purpose of being able to remotely monitor adventitious sounds via the same efficient communication means.
Gavriely-Aarts does not appear to explicitly teach the transmission occurring responsive to the generated alert; and provide a button that can initiate an audio playback corresponding to the plurality of the digital tags from a speaker.
Crisafulli teaches sending sound data in response to a generated alert (col. 2, lines 35-41 - activation of a suitable alarm device causes a particular user (associated with the predetermined alarm notification telephone number) to be contacted), as well as providing a button (col. 5, lines 12-18, remote call-in and password entry) for the particular user to initiate audio playback of the premises being monitored (col. 5, lines 12-18, the remote call-in allowing activation of a microphone to listen to sounds in the surrounding premises).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the envelope data of the subject being monitored in the combination in response to a generated alert and based on the pressing of a button, as in Crisafulli, for the purpose of allowing a user to directly monitor a patient even when the user is at a remote location (Crisafulli: col. 5, lines 12-18, directly monitoring the situation based on a call-in; col. 5, lines 19-26 and 30-34, in response to an alert).
Regarding claims 9 and 17, Gavriely-Aarts-Crisafulli teaches all the features with respect to the corresponding claims 8 and 16, as outlined above. Regarding claim 9, Gavriely-Aarts-Crisafulli further teaches generating synthetic physiological sounds from the plurality of digital tags (Aarts: ¶ 0072, combining the envelope with an oscillator signal to generate the synthetic sound).
Claim 17 is rejected in like manner.
Regarding claims 11 and 19, Gavriely-Aarts-Crisafulli teaches all the features with respect to the corresponding claims 9 and 17, as outlined above. Regarding claim 11, Gavriely-Aarts-Crisafulli further teaches wherein the synthetic physiological sounds are generated on a computing system that is separate from the physiological sensor (Aarts: Fig. 1, the mixing is performed at the receiver device 2).
Claim 19 is rejected in like manner.
Regarding claims 12 and 20, Gavriely-Aarts-Crisafulli teaches all the features with respect to the corresponding claims 11 and 19, as outlined above. Gavriely-Aarts-Crisafulli further teaches wherein the computing system comprises a mobile computing device (the receiver device 2 of Aarts being e.g. a laptop computer or a portable audio system - ¶ 0096).
Regarding claims 14 and 22, Gavriely-Aarts-Crisafulli teaches all the features with respect to the corresponding claims 8 and 16, as outlined above. Regarding claim 14, Gavriely-Aarts-Crisafulli further teaches wherein the physiological sounds comprise breath sounds (Gavriely: breath sound sensors 4 and 6 - also see col. 14, lines 23-27, describing rhonchi as abnormal breath sounds).
Claim 22 is rejected in like manner.
Regarding claims 15 and 23, Gavriely-Aarts-Crisafulli teaches all the features with respect to the corresponding claims 12 and 16, as outlined above. Regarding claim 15, Gavriely-Aarts-Crisafulli further teaches determining cardiopulmonary distress based on the generated plurality of digital tags (Gavriely: col. 36, line 65 - col. 37, line 3 - using the signal transmitted as in Aarts to detect crackles, which represent a cardiopulmonary abnormality).
Claim 23 is rejected in like manner.

Claims 10, 13, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely-Aarts-Crisafulli in view of US Patent Application Publication 2004/0105556 (“Grove”).
Regarding claims 10 and 18, Gavriely-Aarts-Crisafulli teaches all the features with respect to the corresponding claims 9 and 17, as outlined above. Regarding claim 10, Gavriely-Aarts-Crisafulli does not appear to explicitly teach mixing white noise to generate the synthetic physiological sounds (although Aarts does teach mixing an oscillatory signal with variable frequency and amplitude with the envelope signal, as shown in Fig. 5 and described in ¶ 0085. Further, ¶ 0074 specifically mentions use with a “shaker” transducer).
Grove teaches that a function generator/oscillator can generate white noise as an alternative to a specific type of oscillation (¶¶s 0022, 0023). The generator can drive a “shaker” (¶¶s 0022-0024).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the envelope signal in Aarts with white noise, as in Grove, as the simple substitution of one known mixing signal (that of Aarts) for another (that of Grove) with predictable results (Aarts: reconstructing the original signal using an oscillator signal), especially in the case where a frequency range need not be selected (Aarts: ¶ 0012).
Regarding claims 13 and 21, Gavriely-Aarts-Crisafulli teaches all the features with respect to the corresponding claims 8 and 16, as outlined above. Gavriely-Aarts-Crisafulli does not appear to explicitly teach wherein the sound signatures comprise heart sounds.
Grove teaches detecting heart sounds and then analyzing the sounds (¶¶s 0018, 0019).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of the combination to heart sounds in addition to breath sounds, as in Grove, for the purpose of expanding usability of the device, it being known that auscultation of the heart is a standard component of the physical examination of patients (Grove: ¶ 0003).

Response to Arguments
Applicant’s arguments filed 06/06/2022 have been fully considered. The amendments with respect to the claim objections and the rejections under 35 USC 112, first paragraph are persuasive, and the objections are rejections are accordingly withdrawn. New rejections under 35 USC 112, first and second paragraphs are added as necessitated by amendment.
In response to the rejections under 35 USC 103, they are only persuasive to the extent that the previous combination did not describe transmission of physiological data response to a generated alert, and a button that could initiate audio playback. A new grounds of rejection is made in further view of Crisafulli. 
The Office disagrees that the envelope signal of Aarts cannot be considered a digital tag (or a plurality of digital tags), at least because the phrase is not otherwise defined in Applicant’s specification. The data of the envelope signal is made up of a plurality of discrete data points, each of which is considered a tag, for example. Thus, a plurality of digital tags make up the envelope signal.
All claims remain rejected in light of the prior art. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791